Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/074110.
The amendment filed on December 29, 2021 has been entered.
Claims 1-10 are pending.

Election/Restrictions
Applicant's election with traverse of Group I with an election of species of SEQ ID NO:1 as the mutant nitrilase in the reply filed on December 29, 2021 is acknowledged.  The traversal is on the ground(s) that since claim 1 has been amended to define that the nitrilase mutant has the amino acid sequence of SEQ ID NO:1 or 3, there is unity of invention.  Since the nitrilase mutant having the amino acid sequence of SEQ ID NO:1 or 3 is free of the prior art, the Requirement for Restriction/Election (Lack of Unity/Election of Species) mailed on December 29, 2021 is withdrawn. 

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement

 
Specification
This application is a contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  To be in compliance, applicants are required to identify nucleotide sequences of at least 10 nucleotides and amino acid sequence of at least 4 amino acids in the specification by a proper sequence identifier, i.e. “SEQ ID NO:”, see MPEP 2422.01).  It is particularly noted that the sequences on pages 4, 7-8, and 12, for example, lack sequence identification numbers. 

Claim Objections
Claims 5-6 and 10 are objected to because of the following informalities:  
Claim 5 recites “Arabis alpina L.”.  The microorganism “Arabis alpina L.” should be italicized.   
	Claims 5 and 10 recite “BrNIT” and “ArNIT” and claim 6 recites “IBSN”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “sites 673-855 of the Arabis alpina L. nitrilase nucleotide sequence” in lines 5-6 and 9-10.  The metes and bounds of the limitation in the context of the above claim are not clear.  It is unclear what aspect/part of the nitrilase nucleotide is encompassed by “sites”, if the limitation “sites” refers to nucleotide positions of the nitrilase polynucleotide or another aspect of the nucleotide.  Further, claims are to be complete in themselves. If the limitation “sites” is referring to nucleotide positions of the nitrilase gene, the nucleic acids “673-855” are not reference by any specific SEQ ID NO: and therefore, are not fully defined. Clarification is requested.

Claim 7 and claims 8-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Conclusion

	Claims 1-10 are pending.

	Claims 5-10 are rejected.
	
	Claims 1-4 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652